Citation Nr: 0930540	
Decision Date: 08/14/09    Archive Date: 08/19/09

DOCKET NO.  08-10 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

Entitlement to an increased (compensable) rating for scar, 
pilonidal cyst. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel





INTRODUCTION

The Veteran served on active duty from July 1952 to July 1956. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2006 rating decision of the Columbia, 
South Carolina, Department of Veterans Affairs (VA) Regional 
Office (RO), which denied a compensable rating for scar, 
pilonidal cyst.  

A review of the claims file indicates in a December 2008 
supplemental statement of the case (SSOC) that the issue of 
service connection for a back condition is on appeal t the 
Board. A January 2008 Informal hearing report indicated that 
the issue of service connection for a lumbar spine condition 
was now at issue. However, the claims file contains no rating 
decision formally denying the issue along with appropriate 
notice.  Additionally, there is no notice of disagreement 
(NOD), followed by a statement of the case (SOC) on the issue 
of service connection for the back. Pursuant to 38 C.F.R. 
§ 19.31, in no case will a SSOC be used to announce decisions 
by the agency of original jurisdiction on issues not previously 
addressed in the SOC, or to respond to a NOD on newly appealed 
issues that were not addressed in the SOC. Since no rating 
decision, NOD, or SOC is of record as to the issue of service 
connection for a back condition, this issue is not before the 
Board and is referred to the RO for appropriate action. 

This appeal was advanced on the Board's docket pursuant to 38 
C.F.R. 
§ 20.900(c) in August 2009. 


FINDING OF FACT

The Veteran's scar, pilonidal cyst, does not meet the minimum 
requirements for a compensable evaluation based upon surface 
area of the scar, characteristics such as instability and 
painfulness, or limitation of function.

CONCLUSION OF LAW

The criteria for a compensable rating for scar, pilonidal cyst, 
have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.118, 
Diagnostic Code 7801-7805 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA is 
required to notify the Veteran of any evidence that is 
necessary to substantiate his claim. This includes notifying 
the Veteran of the evidence VA will attempt to obtain and that 
which the Veteran is responsible for submitting. Proper notice 
must inform the Veteran of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that the VA will seek to provide; and (3) that the Veteran is 
expected to provide. See 38 C.F.R. § 3.159 (2007).  Effective 
May 30, 2008, VA amended its regulation to removes the third 
sentence of 38 C.F.R. § 3.159(b)(1), which previously stated 
that VA will request the Veteran to provide any evidence in the 
Veteran's possession that pertains to the claim. 

The final rule also removes the fourth sentence of 38 C.F.R. 
§ 3.159(b)(1), previously indicating that if VA does not 
receive the necessary information and evidence requested from 
the Veteran within one year of the date of the notice, VA 
cannot pay or provide any benefits based on that application. 
The revised sentence reflects that the information and evidence 
that the Veteran is informed that he or she is to provide, must 
be provided within one year of the date of the notice. Finally, 
under 38 C.F.R. § 3.159(b)(3), no duty to provide section 
38 U.S.C.A. § 5103(a) notice arises upon receipt of a Notice of 
Disagreement (NOD) or when, as a matter of law, entitlement to 
the benefit claimed cannot be established. VA may continue to 
have an obligation to provide adequate section 38 U.S.C.A. 
§ 5103(a) notice despite receipt of an NOD if the claim was 
denied and compliant notice was not previously provided. See 
Mayfield v. Nicholson, 444 F.3d at 1333-34 (Fed. Cir. 2006).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
U.S. Court of Appeals for Veterans Claims (Veterans Court) held 
that VA must also provide notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded. The Veteran received 
notice consistent with Dingess in April 2007. 

In this case, the required VCAA notification was provided in a 
June 2008 letter. In Vazquez-Flores v. Peake, 22 Vet. App. 
(2008), it was held in part that if the Diagnostic Code under 
which the Veteran is rated contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by the Veteran demonstrating a noticeable worsening 
or increase in severity of the disability and the effect that 
worsening has on the Veteran's employment and daily life (such 
as a specific measurement or test result), VA must provide at 
least general notice of that requirement to the Veteran. 
Additionally, the Veteran must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature of 
the symptoms of the condition for which disability compensation 
is being sought, their severity and duration, and their impact 
upon employment and daily life. 

As with proper notice for a disability rating and consistent 
with the statutory and regulatory history, the notice must also 
provide examples of the types of medical and lay evidence that 
the Veteran may submit (or ask the VA Secretary to obtain) that 
are relevant to establishing entitlement to increased 
compensation- e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability or 
exceptional circumstances relating to the disability. 

Subsequent to receipt of the Veteran's claim, the Veteran 
received notice in June 2008 as to evidence he should provide 
VA to substantiate his claim. He was advised that he should 
provide information as to how his disabilities had worsened in 
severity, and the types of medical treatment received as a 
result of the condition.  He was advised that he could submit 
statements from his doctors discussing his disabilities' 
symptoms, and statements from people who have witnessed how the 
Veteran's disability affects him. In the June 2008 VCAA letter, 
he was told that VA could assist him in obtaining medical 
records, employment records, and records from other Federal 
agencies, to include the Social Security Administration. 

In January 2009, the Veteran was issued a Supplemental 
Statement of the Case (SSOC) which included the schedular 
disability rating criteria and readjudicated the claim. 

VA has a duty to assist the Veteran in the development of the 
claim. This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent treatment 
records and providing an examination when necessary. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. In this case, VA has 
taken appropriate action to comply with the duty to assist the 
Veteran with the development of his claim. The record includes 
VA medical evidence, a VA examination, and statements from the 
Veteran. There are no known additional records or information 
to obtain. The Veteran was offered a hearing in connection with 
the claim, accepted, withdrew his personal hearing before the 
RO on two occasions, and later, in June 2009, did not report 
for a Central Office Board hearing. As such, the Board finds 
that the record as it stands includes sufficient competent 
evidence to decide the claim. See 38 C.F.R. § 3.159(c)(4). 
Under these circumstances, the Board finds no further action is 
necessary to assist the Veteran with his claim. 

Increased Rating

The Veteran maintains that his scar, pilonidal cyst, is more 
severe than the current evaluation reflects. 


Having carefully considered the claim in light of the record 
and the applicable law, the Board provided the opinion that a 
compensable rating for scar, pilonidal cyst is  not warranted. 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155; 
38 C.F.R. Part 4. Separate diagnostic codes identify the 
various disabilities. When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, the 
lower rating will be assigned. 38 C.F.R. § 4.7. After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the Veteran. 38 C.F.R. § 4.3.

Where entitlement to compensation has already been established, 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern. Although a 
rating specialist is directed to review the recorded history of 
a disability in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings. See Francisco v. Brown, 7 Vet. App. 55 
(1994); 38 C.F.R. § 4.2. The relevant focus for adjudicating an 
increased rating claim is on the evidence concerning the state 
of the disability from the time period one year before the 
claim was filed until VA makes a final decision on the claim. 
See generally Hart v. Mansfield, 21 Vet. App. 505 (2007). 

In every instance where the rating schedule does not provide a 
zero percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met. 38 C.F.R. § 4.31.

Service connection for scar, pilonidal cyst, was granted by 
rating decision of November 1987, and a noncompenable rating 
was granted effective May 1987. That noncompensable rating has 
been in effect since that time. 

The Veteran underwent a VA examination in July 2007. The 
history reveals that the Veteran had a pilonidal cyst drained 
during service. He made a prompt recovery and the only 
complaint following the procedure was local numbness at the 
area of the incision which resolved over the years. Physical 
examination revealed a linear surgical scar in the intragluteal 
area of the Veteran's back which measured 7 cm. by 2 mm. The 
scar was nontender, nonadherent, of normal texture and without 
ulceration. There was no underlying tissue loss. There was no 
inflammation, edema, or keloid formation. The scar was 
hypopigmented. There was no induration, inflexibility, 
limitation of motion, or limitation of function caused by the 
scar. 

During the pendency of this appeal, the diagnostic criteria for 
evaluating skin disorders, including 38 C.F.R. § 4.118, have 
been substantially revised.  These revisions were effectuated 
as of October 23, 2008. This new regulation, however, indicates 
that the revised provisions are applicable only to claims 
received on or after October 23, 2008. Accordingly, these 
revisions do not apply to the present case. 73 Fed. Reg. 54708 
(Sept. 23. 2008). Rather, the Veteran's claim will be 
considered solely under the criteria effective as of the date 
of the claim. 

Scars (other than those involving the head, face, or neck) that 
are deep or that cause limited motion warrant a 10 percent for 
an area or areas exceeding 6 square inches (39 sq. cm.). A 20 
percent rating is warranted for an area or areas of such scars 
exceeding 12 square inches (77 sq.cm.). 38 C.F.R. § 4.118, 
Diagnostic Code 7801 (2008).

Scars in widely separated areas, as on two or more extremities 
or on anterior and posterior surfaces of extremities or trunk, 
will be separately rated and combined in accordance with 38 
C.F.R. § 4.25. 38 C.F.R. § 4.118, Diagnostic Code 7801, Note 
(1). A deep scar is one associated with underlying soft tissue 
damage. 38 C.F.R. § 4.118, Diagnostic Code 7801, Note (2).

A 10 percent rating is warranted for scars (other than those on 
the head, face, or neck) that are superficial and that do not 
cause limited motion, provided that they cover an area or areas 
of 144 square inches (929 sq. cm.) or greater. 38 C.F.R. § 
4.118, Diagnostic Code 7802 (2008).

A 10 percent rating is warranted for scars which are 
superficial and unstable. 
38 C.F.R. § 4.118, Diagnostic Code 7803 (2008). An unstable 
scar is one where, for any reason, there is frequent loss of 
covering of skin over the scar. 38 C.F.R. § 4.118, Diagnostic 
Code 7803.

A 10 percent rating is warranted for a superficial scar which 
is painful on examination. 38 C.F.R. § 4.118, Diagnostic Code 
7804 (2008).

Other scars are rated base on the limitation of function of the 
affected part. 
38 C.F.R. § 4.118, Diagnostic Code 7805 (2008).

Considering first the criteria for the evaluation of scars, 
there is no indication that Diagnostic Codes 7801 or 7802 would 
provide a basis for a compensable rating based on measurement 
of surface area of the affected region. The measurement of the 
scar is 7 cm. by 2mm, which does not meet the measurements 
dimensions required for a compensable rating under Diagnostic 
Code 7801 or 7802. 

When applying the provisions of Diagnostic Code 7803, for a 
superficial and unstable scar, the evidence of record does not 
establish that the criteria for a compensable rating are met. 
The July 2007 VA examination described the scar as being of 
normal texture and without ulceration. There is no evidence of 
record indicating that the scar had any loss of covering, 
frequent or otherwise. As such, the criteria for a compensable 
rating for the Veteran's scar, pilonidal cyst is not met under 
Diagnostic Code 7803. 

The next relevant source of rating criteria is Diagnostic Code 
7804, under which a superficial and painful scar warrants 
assignment of a 10 percent rating. The Veteran has not 
described any pain in connection with his scar of the pilonidal 
cyst. He related history at his July 2007 VA examination that 
he experienced local numbness at the area of the incision, 
which resolved over the years. Therefore, a compensable rating 
for a superficial and painful scar on examination is not 
warranted under Diagnostic Code 7804. 

The Board has further applied Diagnostic Code 7805, under which 
a scar is to be evaluated on the basis of limitation of 
function. The competent evidence does not show that the Veteran 
has ever experienced or identified having had functional 
impairment from a pilonidal cyst removal. Specifically, the 
July 2007 VA examination report indicated that there was no 
limitation of motion or limitation of function caused by the 
pilonidal scar. Accordingly, based on all applicable criteria 
under the rating schedule, a compensable rating for scar, 
pilonidal cyst, is not warranted. 

Finally, there is no evidence of record showing the Veteran's 
scar, pilonidal cyst, has markedly interfered with the 
Veteran's employment status beyond that interference 
contemplated by the assigned schedular disability rating. There 
is also no indication that the Veteran's scar, pilonidal cyst, 
has necessitated frequent periods of hospitalization during the 
pendency of this appeal. The Veteran's symptoms for his scar, 
pilonidal cyst, have been shown as contemplated on a schedular 
basis. As such, the Board is not required to remand this matter 
to the RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1), which concern the assignment of extra-schedular 
evaluations in "exceptional" cases. See Bagwell v . Brown, 9 
Vet. App. 337, 338-39 (1996); Floyd v . Brown, 9 Vet. App. 88, 
94-95 (1996); Shipwash v . Brown, 8 Vet. App. 218, 227 (1995).

For these reasons, the Board finds that a preponderance of the 
evidence is not in favor of a compensable rating for scar, 
pilonidal cyst, and the claim is denied. The preponderance of 
the evidence is unfavorable to the claim, and under these 
circumstances the benefit-of-the-doubt doctrine does not apply. 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3. See also Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

A compensable rating for scar, pilonidal cyst, is denied.




____________________________________________
Cheryl L. Mason
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


